Title: 17th.
From: Adams, John Quincy
To: 


       Dined at Dr. Franklin’s with a considerable large Company. Mr. Brillon, an old french gentleman very gay and talkative. Young Mr. Chaumont who goes to America by the April packet from l’Orient. Mr. Boling, a descendent of an Indian Queen, of somewhat a dark complexion, and his manners, are not perfectly pleasing to the Ladies. Mr. Norris, an American Quaker, turned Catholic. His turns of mind seems rather melancholic, and while Mr. B. gave himself up to unbounded laughter at the wit of our old french guest, Mr. N. did not relax one feature of his face: he hardly spoke a word the whole time. Mr. Dalrymple, Secretary to Mr. Crawford the British Commissary, for making a Treaty of Commerce with France. The Treaty of Commerce, is said to be just as far advanced as it was, when Mr. C. left England, which was about 9 months ago. In the meantime Mr. C. is determined to be of some service to his Country and has been employing his time in forming a project, to pay off the national debt of G. Britain which he proposes to accomplish by borrowing more money. He pretends that his scheme will suit as well for America as for England; and in that he is very right. This project has nothing in common with my dining at Dr. Franklin’s, but the anecdote is so curious that I cannot help taking notice of it, here. But it must be known that Mr. C. is a great partisan for Mesmer, who he says, has, mended his health very materially. I think however, that a few grains of hellebore, would be of still more use to him. Mr. and Mrs. Bingham, and Commodore Jones, Coll. Humphreys’, and Mr. Williamos, and several other gentlemen dined at the Doctor’s. The old gentleman, is perfectly well, except the Stone, which prevents him from riding in a Coach, and even from walking; he says he is determined to return to America this Spring. The motion of a Vessel, would not, he thinks, be painful to him.
      